DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6 & 8 have been amended and examined as such.
Claim 9 has been added and examined as such.

Claim Objections
Claim 8 was objected to because of informalities:  The amendment to the claim overcomes the objection which is hereby withdrawn.

Allowable Subject Matter
Independent Claim 1 is allowed as presented.
Claims 2-9 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: As related to the independent claim, which contains inter alias the limitations for which the Applicant presented arguments, the substantial arguments presented by Applicant as filed 24 May 2022, brought to light a clearer understanding of the actual claimed limitations and the structural limitations of the prior art of record. Armed with the further understanding of the chemical formula of both the silicone surfactants of the prior art of record and the claimed formula (I), Examiner has concluded that independent claim 1 overcomes the prior art of record and the rejection is withdrawn.
An additional search was conducted and an updated search was performed and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an inkjet recording liquid set with an ink and a pretreatment liquid comprising the chemical composition limitations as claimed, particularly but not limited to: the inkjet ink composition comprising a silicone surfactant having the structure as claimed in Formula (1) particularly with the claimed ranges for the alkylene groups and oxide groups.  The superior results demonstrated by the examples in the present application with the claimed limitations are exemplary as to the specific claimed limitations.
Prior Art SAIGA et al. teaches an inkjet ink and a pretreatment liquid in a liquid set, but does not teach the limitation of the silicone surfactant with a structure represented by the Formula (1) … where R represents a hydrogen atom… X is an alkylene group having 2 to 6 carbon atoms… EO represents an ethylene oxide group, PO represents a propylene oxide group… and the variables with listed ranges.
Prior Art Horie et al. teaches an inkjet ink with a binder resin and a pretreatment liquid in a liquid set, but does not teach the limitation of the silicone surfactant with a structure represented by the Formula (1) … where R represents a hydrogen atom… X is an alkylene group having 2 to 6 carbon atoms… EO represents an ethylene oxide group, PO represents a propylene oxide group… and the variables with listed ranges.
Prior Art OHASHI et al. teaches an inkjet ink with a commercially available silicone surfactant and a pretreatment liquid in a liquid set, but does not teach the limitation of the silicone surfactant with a structure represented by the Formula (1) … where R represents a hydrogen atom… X is an alkylene group having 2 to 6 carbon atoms… EO represents an ethylene oxide group, PO represents a propylene oxide group… and the variables with listed ranges.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zahrobsky et al. (US 5,510,415 A) teaches a treatment liquid with a flocculant or coagulant.  SAITO et al. (US 2013/0307899 A1) teaches an ink set including an ink composition with a plethora of surfactants listed as options.  Seguchi (US 2014/0132681 A1) teaches an ink set with a treatment liquid that includes a flocculant or coagulant.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853